DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.
Claim Objections
Claims 2-6 are objected to because of the following informalities:
Claims 2-6, line 1, recites “A driving force transmission apparatus” which should be changed to --The driving force transmission apparatus-- because claim 1 already discloses a driving force transmission apparatus in line 1.  This change would also mirror the language in claims 8-11.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uesugi et al. (JP 2017-96385 A; US Patent 10,465,789 B2 is being used for translation purposes only).
Regarding claim 7, Uesugi et al. discloses a driving force transmission apparatus comprising:
a case (31) having a first case member (32), a second case member (34), and a third case member (33) sandwiched between the first case member and the second case member,
an oil pump (45; see Figure 9) disposed in the case, and
a pair of gears (G1, G2) disposed in the case, wherein
a bulging portion (50) bulging outward and extending along a direction (along the axial centerline of the case) extending from the first case member toward the second case member is formed on an outer wall surface (see Figure 7) of the third case member above the pair of gears,
the bulging portion is disposed above the oil pump (45 is below a portion of the top surface of 32 which is where a bulging portion is formed, as shown in Figure 9, thus meeting the claim limitation),
the bulging portion is disposed above the pair of gears (the gears are located at a center portion of the case as shown in Figure 3), and
the bulging portion is disposed on an input side to which driving force is inputted into one of the pair of gears when viewed from a meshing position of the pair of gears 
Regarding claim 8, Uesugi et al. discloses that the bulging portion has a hollow portion (52a).
Regarding claim 9, Uesugi et al. discloses that a length (the length of 52a in Figure 6) of the hollow portion in an axial direction (see Figure 6) is longer than a length of a part of a bolt (Column 9 / Lines 53-54), the part of the bolt being inserted into the third case member (52a extends the length of 33, and the bolt would only couple 32a to 33a which is smaller than the length of 52a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uesugi et al. (JP 2017-96385 A; US Patent 10,465,789 B2 is being used for translation purposes only) in view of Piret (US 3,799,000).
Regarding claim 10, Uesugi et al. discloses all of the claim limitations, see above, but does not disclose that a center of the other one of the pair of gears is offset from a vertical line passing through a center of the one of the pair of gears.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of gears of Uesugi et al. to have a center of the other one of the pair of gears be offset from a vertical line passing through a center of the one of the pair of gears, as taught by Piret, for the purpose of providing a gearing arrangement that allows for the size of the gearbox in the vertical direction to be smaller given the non-vertical orientation of the gearing.  Furthermore, one of ordinary skill in the art would be well within their ability to move a gear to any location as long as the gear meshes with a corresponding gear.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Uesugi et al. (JP 2017-96385 A; US Patent 10,465,789 B2 is being used for translation purposes only) in view of Inoue et al. (US 9,878,605 B2).
Regarding claim 11, Uesugi et al. discloses that the pair of gears are disposed inside the third case member (42 [transmission mechanism] is in the element 33 as shown by section line Y7 in Figure 6).
Uesugi et al. does not disclose that the oil pump is disposed inside the third case member.
Inoue et al. teaches an oil pump (44) that is disposed inside a third case member (the area between elements 42 and 66 is viewed as a third case member since it is the middle part of 10).
.
Allowable Subject Matter
Claims 1-6 are allowed over the prior art of record.
Response to Arguments
Applicant’s arguments, see the Remarks, filed September 15, 2021, with respect to the rejection(s) of claim(s) 7-9 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using the same prior art reference, but the viewpoint of which structures correspond to Applicant’s claimed subject matter has changed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahn et al. (US 2018/0163847 A1) discloses a gearbox having a plurality of meshing gears which are not aligned with each other in a vertical direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/Primary Examiner, Art Unit 3656